PARKER, Circuit Judge,
dissenting.
Contrary to the majority, I believe that the Supreme Court’s four-prong test set forth in Waller v. Georgia, 467 U.S. 39, 48, 104 S.Ct. 2210, 2216-1-7, 81 L.Ed.2d 31 (1984), requires a trial judge to consider sua sponte alternatives to courtroom closure in a case where alternatives are not suggested by a party otherwise objecting to closure. This interpretation obeys the mandatory language of the Supreme Court’s third Waller factor that “the trial court must consider reasonable alternatives to closing the proceeding,” id. (emphasis added), and fulfills the requirement of the second Waller factor that “the closure must be no broader than necessary *76to protect [the] interest [of the party seeking closure]_” Id. (emphasis added).
Based on this 1984 holding in the Waller case, the rule requiring a judge to sua sponte consider reasonable alternatives to closure is hardly a “new” rule, as defined in Teague v. Lane, 489 U.S. 288, 299-310, 109 S.Ct. 1060, 1069-75, 103 L.Ed.2d 334 (1989) (plurality opinion), which would otherwise preclude this Court from applying such a rule to these habeas petitioners in this case retroactively.1 See Penny v. Lynaugh, 492 U.S. 302, 313-14, 109 S.Ct. 2934, 2943-45, 106 L.Ed.2d 256 (1989) (adopting plurality opinion in Teague).
Petitioners’ claims require us to decide whether the four prongs of the Waller test apply to a criminal trial in which the government requests the complete closure of the courtroom during the testimony of its key witness — an undercover police officer — in a “buy-and-bust” case. I believe that the trial courts in these three cases did not meet all four Waller prongs because each trial judge merely rubber-stamped the government’s request for courtroom closure over the defendants’ objections, and failed to consider sua sponte alternatives to closure so as to be no broader than necessary to protect the government’s purported interest. Therefore, the trial courts ran afoul of Waller — and violated the petitioners’ Sixth Amendment rights — when they failed to consider alternatives to closing the courtroom during the entire testimony of the undercover officers.
For these reasons, I dissent from the judgment. I would reach the same result as was reached previously in these appeals heard by separate panels of this Court, vacating the convictions and remanding for new trials within a reasonable time.
I.
Before a criminal proceeding may be closed to the press and public, the plain language of Waller requires the trial court to consider, among other things, whether there are “reasonable alternatives to closing the proceeding.” 467 U.S. at 48, 104 S.Ct. at 2216. In our opinion following the rehearing in Ayala, we held that Waller requires a trial judge to consider sua sponte less drastic alternatives where neither party has suggested any alternatives. Ayala v. Speckard, 102 F.3d 649, 654 (2d Cir.1996) (per curiam) (“Ayala II”).
In Waller, the Supreme Court specifically addressed the trial court’s failure to consider reasonable alternatives. 467 U.S. at 48-49, 104 S.Ct. at 2216-17. The Court provided examples of reasonable alternatives that the trial court could have considered (e.g., providing more details about the need for closure, closing only certain parts of the hearing). Id. Nothing in Waller, however, suggests that the defendant in that case— who opposed closure — made any of these suggestions, other than offering a general objection to closure.
Undoubtedly, “ ‘[t]he requirement of a public trial is for the benefit of the accused,’ ” Waller, 467 U.S. at 46, 104 S.Ct. at 2215 (quoting Gannett Co. v. DePasquale, 443 U.S. 368, 380, 99 S.Ct. 2898, 2906, 61 L.Ed.2d 608 (1979)). The Sixth Amendment guarantees as much. But, the public, judges, and the justice system have equally substantial interests in public trials which closure offends. See Waller, 467 U.S. at 46, 104 S.Ct. at 2215; see also Press-Enterprise Co. v. Superior Ct. of Calif., 464 U.S. 501, 508, 104 S.Ct. 819, 823, 78 L.Ed.2d 629 (1984) (“Press-Enterprise I”); In re Oliver, 333 U.S. 257, 271, 68 S.Ct. 499, 506-07, 92 L.Ed. 682 (1948). In fact, there is no set formula on how to allocate “the ‘right’ to openness as between the accused and the public, or whether it is a component inherent in the system benefitting both_” Press-Enterprise I, 464 U.S. at 508, 104 S.Ct. at 823. With regard to the constitutional guarantee *77of the public right to trial, the First and Sixth Amendments are inextricably linked, serving the same ends within our political system. The whole notion of trial being “public” implies that people other than the defendant must have a stake in this right in order to give it any meaning. Hence, the Sixth Amendment cannot be solely for the benefit of the defendant even though he may be the most direct beneficiary. This strong Sixth Amendment requirement of a public trial in criminal eases emphasizes that publicity is “of critical importance to our type of government in which the citizenry is the final judge of the proper conduct of public business.” Cox Broadcasting Corp. v. Cohn, 420 U.S. 469, 495, 95 S.Ct. 1029, 1046, 43 L.Ed.2d 328 (1975). Also, the First Amendment has been held to permit the press and public to intervene in all stages of a criminal proceeding in order to prevent closure of the courtroom. See, e.g., Press-Enterprise v. Superior Ct. of Calif., 478 U.S. 1, 10, 106 S.Ct. 2735, 2741, 92 L.Ed.2d 1 (1986) (“Press-Enterprise II”).
The majority does not dispute that the Sixth Amendment guarantee to a public trial is at least as strong as the First Amendment guarantee. In Press-Enterprise II, a First Amendment case, the Supreme Court reversed a courtroom closure in part because the trial court “failed to consider whether alternatives short of complete closure would have protected the interests of the accused.” 478 U.S. at 14, 106 S.Ct. at 2743. Significantly, no one in that case suggested any alternatives because both parties sought closure. The trial court’s failure to consider alternatives sua sponte, in part, resulted in a reversal of that court’s decision. In other words, the Supreme Court realized that, when faced with requests for closure of proceedings, the trial court must consider alternatives sua sponte to protect its own interests in maintaining the appearance of fairness as well as those interests not capable of being represented by the parties at trial, such as the public and the press.2
Furthermore, Waller makes it clear that courtroom closure must be no broader than necessary. See 467 U.S. at 48, 104 S.Ct. at 2216. Implicit in that command is the requirement to consider alternatives less broad than complete closure. See United States v. Peters, 754 F.2d 753, 761 (7th Cir.1985)(over-turning closure and exclusionary orders where trial court failed to “consider fully on the record other alternatives to closure, or to narrowly tailor its closure order”).
Numerous alternatives to closure existed in the cases at bar. The court could have limited access to the courtroom; a screen could have been erected between the undercover officer and the audience; certain individuals, such as relatives, could have been permitted to remain in court; the officer could have worn a disguise. The trial court was also obligated by Walter to make findings as to why these alternatives would not *78protect the interest sought to be protected by closure. See 467 U.S. at 48, 104 S.Ct. at 2216. While ultimately the court may have rejected such alternatives as unnecessary, cumbersome, or even unfair to the defendant, it nonetheless had a duty to consider whether these alternatives might better protect the defendants’ open trial rights. See, e.g., Peters, 754 F.2d at 761-62 (error for trial judge not to consider alternatives available to him under Waller); see also Davis v. Reynolds, 890 F.2d 1105, 1110-12 (10th Cir.1989); Jones v. Henderson, 683 F.Supp. 917, 923-24 (E.D.N.Y.1988).
The Supreme Court has unambiguously held that court proceedings are presumed to be open and that “[t]he presumption of openness may be overcome only by an overriding interest based on findings that closure is essential to preserve higher values and is narrowly tailored to serve that interest.” Press-Enterprise I, 464 U.S. at 510, 104 S.Ct. at 824. To give this presumption any meaning, once a party objects to closure, the court must — sua sponte if necessary — consider alternatives. Moreover, in light of the presumption, it is proper that the party seeking to deviate from the constitutional norm bears the burden of raising alternatives to full closure.
Furthermore, Waller does not hold that a court must consider alternatives to closure only where the party seeking closure suggests alternatives. Rather, Waller requires trial courts to consider alternatives in every case where closure is sought. Logically, this means that where the party seeking closure fails to suggest any alternatives, the court must do so sua sponte.
II.
The majority acknowledges that Supreme Court precedents arguably indicate that trial courts are expected to “consider lesser alternatives sua sponte ” prior to completely closing a proceeding. Ante at 71. Regarding these three cases before us on collateral appeal, however, the majority avoids applying Waller’s clear mandate to consider alternatives by creating an illogical and unprecedented distinction between what it terms as “complete” and “limited” closures. Ante at 71.
According to the majority, Waller at most requires sua sponte consideration only when there has been a “complete” closure of a proceeding, meaning that the press and public have been excluded from an entire criminal proceeding (e.g., an entire suppression hearing, an entire voir dire, an entire preliminary hearing, or presumably an entire trial). The majority would not apply the sua sponte requirement of Waller to so-called “limited” closures, where the courtroom is closed, not for an entire proceeding, but just for the testimony of one witness in a criminal trial. The majority rationalizes this distinction by stating that, in the case of “limited” closures, the trial court has already considered alternatives to “complete” closure, that is, the “limited” closure.
As a preliminary matter, I have found no federal case in this Circuit or beyond that creates what I regard as an artificial distinction between “entire” and “limited” closure when applying the third prong of Waller. More importantly, it is difficult to understand the logic of the distinction. In these buy- and-bust cases, there are typically two or three witnesses: the undercover detective who makes the buy and sometimes an arresting officer or a forensic lab chemist who confirms that the substance purchased was an illegal drug. Closure during the testimony of the undercover detective is closure of most of the trial. In contrast, in most cases a suppression hearing or other preliminary hearing constitutes a very minor (although often important) portion of the presentation of a criminal case. It makes far more sense to conclude that full closure occurs when all representatives of the public are excluded and partial closure occurs when some observers are permitted whether the exclusion is for the whole proceeding or only a portion thereof.
Further, the majority’s distinction between “entire” and “limited” closure creates a misleading certitude for the application of Waller to courtroom closures. Using the majority’s reasoning, whenever the government seeks courtroom closure during the testimony of an undercover witness who intends to *79continue his work in a buy-and-bust case, the trial courts may grant closure with no further discussion because this closure has been deemed “limited” by this Court. This amounts to a per se rule that violates the balancing of interests required by Waller and demonstrates the danger of not requiring the trial judge to consider sua sponte reasonable alternatives to closure on the record.
Moreover, this rationale fails to account for the true reason why, in some circumstances, “limited” closures may be allowed consistent with the Sixth Amendment: because other safeguards are in place to ensure that the defendant receives a fair trial. For example, when only specific individuals are excluded from the courtroom during the testimony of one witness, “an audience remains to ensure the fairness of the proceedings.” United States v. Osborne, 68 F.3d 94, 98-99 (5th Cir.1995) (upholding exclusion of one of defendant’s family members during the testimony of a minor victim). This form of limited closure “does not implicate the same secrecy and fairness concerns that a total closure does.” Woods v. Kuhlmann, 977 F.2d 74, 76 (2d Cir.1992); accord Osborne, 68 F.3d at 99; United States v. Farmer, 32 F.3d 369, 371 (8th Cir.1994); United States v. Sherlock, 962 F.2d 1349, 1356-57 (9th Cir.1992); Nieto v. Sullivan, 879 F.2d 743, 753-54 (10th Cir.1989); Douglas v. Wainwright, 739 F.2d 531, 532-33 (11th Cir.1984). Therefore, in such cases, only a “substantial reason,” as opposed to Waller’s “overriding interest,” is required to justify closure. See Woods, 977 F.2d at 76; Osborne, 68 F.3d at 99; Farmer, 32 F.3d at 371; Sherlock, 962 F-.2d at 1357; Nieto, 879 F.2d at 753; Douglas, 739 F.2d at 533.
What this analysis illustrates is that closure cases should not be categorized — as the majority suggests — on the basis of whether, an entire proceeding or just part of a proceeding is closed. Rather, the relevant inquiry is whether the closure at issue excludes so much of the audience that the safeguards inherent in the public trial right are no longer in place. Once this occurs, the closure is “complete,” and Waller’s four factors come into play. As I discussed in the preceding section, Waller requires the trial judge to consider, either - sua sponte or at a party’s suggestion, alternatives to closure to protect the defendant’s Sixth Amendment rights.
III.
In the three eases before us on rehearing, the closure that occurred may only be categorized as “complete.” Upon'the state’s motion, and over the defendants’ objections, the trial judge closed the courtroom to all members of the defendant’s family, the press, and the public during the testimony of the undercover officer. In buy-and-bust cases; the prosecution invariably centers around this witness: the undercover officer who purchased the drugs provides the only testimony as to the defendant’s identity as the seller. The only additional testimony is provided by the arresting officer and, in some cases, a police chemist.
The majority, however, claims that the trial judges all considered the government’s request for closure as a reasonable alternative to closure of the entire trial from start to finish. Thus, in the majority’s opinion, the trial judges need not consider “alternatives to the alternative” of completely closing the courtroom during the testimony of one witness. Ante at 71. This is an erroneous, post hoc construction of the events at these trials.
First, the government never asked for closure of the entire trial proceeding. As a consequence, the trial judge never considered closure during the testimony of one witness to be an alternative to that request which violated the third prong of Waller. 467 U.S. at 48, 104 S.Ct. at 2216.
Second, even crediting the majority’s assumption that the trial judges in these cases considered reasonable alternatives as required under Waller, these judges still would have violated Waller’s fourth prong, which mandates that this consideration of alternatives be on the record for review upon appeal. Id. In none of these trials, however, did the judge preservé his supposed consideration of so-called “limited” closure on the record. And, a silent consideration is not enough when a trial judge is closing the courtroom to the public, impinging on impor*80tant First and Sixth Amendment guarantees.See id.
Third, because the undercover officer’s testimony provides the substance of the prosecution’s case in buy-and-bust eases, closure of the courtroom during this witness’s testimony compromises the interests that the Sixth Amendment was designed to protect. For example, the Sixth Amendment was designed to, among other things, safeguard the integrity of witnesses’ testimony and the public’s perception of the judicial process. See Waller, 467 U.S. at 46 & n. 4, 104 S.Ct. at 2215 & n. 4 (citing cases); Woods, 977 F.2d at 76; see also Estes v. Texas, 381 U.S. 532, 588, 85 S.Ct. 1628, 1662, 14 L.Ed.2d 543 (1965) (Harlan, J., concurring) (“[Tjhe public-trial guarantee embodies a view of human nature,.true as a general rule, that judges, lawyers, witnesses, and jurors will perform their respective functions more responsibly in an open court than in secret proceedings.”). By closing the courtroom during the undercover officer’s testimony, the trial judge has eliminated the pressure that an audience would assert on the officer to testify with complete honesty. Because the police officer is the prosecution’s main witness, this lapse is significant. In addition, in closing the courtroom for the majority of the trial, the judge has also compromised the public appearance of fairness and perhaps jeopardized public confidence in the judicial system. Cf. Oliver, 333 U.S. at 270-71, 68 S.Ct. at 506-07; Press-Enterprise I, 464 U.S. at 508, 104 S.Ct. at 823 (citing Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555, 569-71, 100 S.Ct. 2814, 2823-24, 65 L.Ed.2d 973 (1980)).
In sum, I believe that the closure at issue in these cases excluded so much of the audience that the safeguards inherent in the public trial right were no longer in place. Therefore, the closure was “complete,” and Waller’s, four factors should have come into play. As previously stated, Waller requires the trial judge to consider, either sua sponte or at a party’s suggestion, alternatives to closure. Because the trial judge in these cases did not consider alternatives, the closures violated the defendants’ Sixth Amendment rights.
IV.
The Supreme Court has laid the bedrock constitutional principle that “[cjlosed proceedings, although not absolutely precluded, must be rare and only for cause shown that outweighs the value of openness.” Press-Enterprise I, 464 U.S. at 509, 104 S.Ct. at 823.3 In New York, however, courtroom closure during the testimony of an undercover officer in buy-and-bust cases is so common that trial closure has been the basis of appeal in numerous cases.4 Presumably, countless *81more were not appealed. At the state level, courtroom closure was upheld in all but five of these cases. See People v. Nieves, 90 N.Y.2d 426, 430, 683 N.E.2d 764, 660 N.Y.S.2d 858, 861 (1997); People v. Tolentino, 90 N.Y.2d 867, 869 684 N.E.2d 23, 661 N.Y.S.2d 593, 595 (1997); People v. Campos, 657 N.Y.S.2d 48, 49 (1st Dep’t 1997); People v. Bobo, 653 N.Y.S.2d 617, 618 (2d Dept. 1997); People v. Valenzuela, 234 A.D.2d 193, 194-95, 652 N.Y.S.2d 5, 6 (1st Dept.1996).5
As further evidence of the vqlume of the cases where closure is sought, the government during oral argument in this in banc appeal stated that hundreds or thousands of convictions would be.overturned should this Court uphold the rule announced in Ayala.6 *82It is galling to my sense of fairness that courtroom closure is such a routine practice in New York buy-and-bust cases. Cf. Abraham G. Gerges, A Judicial Dilemma, 211 N.Y.L.J. 83:2 (1994) (describing trial judges “routinely” closing courtrooms during testimony of undercover officers in New York); see also John M. Leventhal, Public Trial: Keeping the Undercover “Undercover”, 208 N.Y.L.J. 87:1 (1992) (“Although the courts [of New York] reject a per se exception for an undercover witness, a showing of almost any factor will justify closure.”).
The wholesale “closure of courtrooms during the testimony of undercover police officers is strictly a New York phenomenon.” Robin Zeidel, Note, Closing the Courtroom for Undercover Police Witnesses: New York Must Adopt a Consistent Standard, 4 j.L. & Pol’y 659, 663 (1996). In other jurisdictions where undercover officers may face the same dangers as those in New York, the reliance on courtroom closure has not developed on this scale, This is evidenced, in part, by the fact that very few other courts have addressed courtroom closure on a regular, ongoing basis like New York.7
The practice of closing courtrooms in New York to protect undercover officers’ identities has existed since at least the 1970s. See United States ex rel. Lloyd v. Vincent, 520 F.2d 1272, 1273 (2d Cir.1975) (upholding constitutionality of courtroom closure during testimony of two state undercover officers); People v. Hinton, 31 N.Y.2d 71, 73-74, 286 N.E.2d 265, 266-67, 334 N.Y.S.2d 885, 887-89 (1972) (ruling that testimony of undercover narcotics officer was exception to right to public trial). Recently, New York has stepped up its use of buy-and-bust operations. Clifford Krauss, Giuliani .Sets New Policy to Spur Drug Arrests by Officers on Beats, N.Y. Times, Apr. 7, 1994, at A1 (reporting that New York City police will conduct “aggressive buy and bust operations”); Zeidel, supra, 4 J.L. & Pol’y at 679 n. 62 (citing New York City Police Department, Policy Strategy No. S: Driving Dealers Out of New York 6 (1994)). For instance, from 1993 to 1994, misdemeanor narcotics arrests in New York City increased by almost fifty percent. Samson Mulugeta, Drug War’s Smaller Battles, N.Y. Daily News, Apr. 9, 1995, at 1.
The testimony of undercover officers is central to obtaining convictions in buy-and-bust narcotics eases. See, e.g., Vincent, 520 F.2d at 1273; Hinton, 31 N.Y.2d at 74, 286 N.E.2d at 266-67, 334 N.Y.S.2d at 889. Usually, the undercover officer is the sole identifying witness called to the stand by the government. See People v. Boyd, 59 A.D.2d 558, 559, 397 N.Y.S.2d 150, 151 (2d Dep’t 1977) (finding that only eye witness was undercover officer). Concededly, buy-and-bust operations put undercover officers at risk. Gerg-es, supra (finding that the open or partially closed courtroom “could prove deadly to some undercover officers”).
Nonetheless, New York’s adoption of a law enforcement practice that continually conflicts with defendants’ and the public’s constitutional rights is highly suspect. In addition, even after Waller was adopted as the law of New York, see People v. Kin Kan, 78 N.Y.2d 54, 57-58, 574 N.E.2d 1042, 1043-45, 571 N.Y.S.2d 436, 438 (1991), lower state courts have been inconsistent in their adherence to Waller as announcing a constitutional rule. See People v. Brown, 172 A.D.2d 844, 846, 569 N.Y.S.2d 208, (2d Dep’t 1991) (upholding *83closure during undercover officer testimony without using Waller’s test); People v. White, 170 A.D.2d 629, 566 N.Y.S.2d 401 (2d Dep’t) (using New York’s older “compelling reasons” test superseded by Waller). Thus, careful judicial scrutiny should be applied to these decisions.
V.
I do not believe that this holding articulates a “new” rule of criminal procedure. I believe that the rule was laid out explicitly in Waller and other relevant precedent, all of which preceded the date upon which the petitioners’ conviction became final and before their habeas petitions were filed. Therefore, I believe that Teague does not prevent us from applying that rule. See 489 U.S. at 310, 109 S.Ct. at 1075.8
In our per curiam opinion following rehearing in Ayala II, we specifically rejected the state’s argument that requiring sua sponte consideration of alternatives to closure broke new constitutional ground. The Ayala panel reasoned, correctly, that Waller, and both Press-Enterprise I and Press-Enterprise II, were “existing precedent” during the relevant state court proceedings and that the initial Ayala opinion was “a straightforward application of the constitutional standards enunciated in those cases.” 102 F.3d at 652.
In addition, neither the legal standards nor factual framework of the recent Supreme Court case of O’Dell v. Netherlands — U.S. -, 117 S.Ct. 1969, 138 L.Ed.2d 351 (1997) alter our earlier determination that Ayala and its progeny do not announce a “new” constitutional rule. In O’Dell, the Supreme Court reiterated the Teague test in a three-step inquiry. First, the reviewing court determines the date upon which the defendant’s conviction became final. Id. at -, 117 S.Ct. at 1973 (citing Lambrix v. Singletary, — U.S. -, -, 117 S.Ct. 1517, 1524, 137 L.Ed.2d 771 (1997)). Second, the court considers whether the habeas petitioner relies upon a “new” rule in seeking to overturn his conviction. A rule is “new” if it was announced by a ease that was decided after the petitioner’s state conviction became final, although this is subject to a wide range of interpretations and applications by reviewing courts. See O’Dell, at -, 117 S.Ct. at 1973 (citing cases that lay out slightly differing standards on how to decide whether a rule is “new”).
A rule is not “new” if “it has simply applied a well-established constitutional principle to govern a ease which is closely analogous to those which have be previously considered in the prior case law.” Penry v. Lynaugh, 492 U.S. 302, 314, 109 S.Ct. 2934, 2944, 106 L.Ed.2d 256 (1989) (quoting Mackey v. United States, 401 U.S. 667, 695, 91 S.Ct. 1160, 1181 (1971) (Harlan, J., concurring in judgments in part and dissenting in part)). '■ If a' “rule” is not deemed “new” but “old” (or simply “not new”), then the reviewing court must apply the rule to a petitioner’s collateral appeal either as the relevant controlling precedent or under principles of retroactivity. See Penry, 492 U.S. at 315, 109 S.Ct. at 2945 (finding that retroactivity principles applied because Supreme Court decisions upon which petitioner relied were decided prior to time conviction became final) (citing Griffith v. Kentucky, 479 U.S. 314, 107 S.Ct. 708, 93 L.Ed.2d 649 (1987)).
Third, if a reviewing court finds that the rule is indeed “new,” the rule may nonetheless be applied retroactively if it fits one of two exceptions: (1) “[the rule] places certain kinds of primary, private individual conduct beyond the power of the criminal law-making authority to proscribe;’ ” or (2) the rule “requires the observance of ‘those procedures that ... are “implicit in the concept of ordered liberty.” ’ ” Teague, 489 U.S. at 307, 109 S.Ct. at 1073 (citations omitted); see also O’Dell, at -, 117 S.Ct. at 1973.
*84Under the Teague doctrine, a rule is considered “new” on a case-by-case basis relative to each individual habeas petitioner. In all relevant precedent, “new” rules arise from specific judicial decisions, made by the Supreme Court and relied upon by the habeas petitioners- to challenge the constitutionality of state proceedings. See, e.g., Teague, 489 U.S. at 294, 109 S.Ct. at 1066 (petitioner unsuccessfully relying on Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986)); Penry, 492 U.S at 315, 109 S.Ct. at 2945 (petitioner successfully relying on Eddings v. Oklahoma, 455 U.S. 104, 102 S.Ct. 869, 71 L.Ed.2d 1 (1982) and Lockett v. Ohio, 438 U.S. 586, 98 S.Ct. 2954, 57 L.Ed.2d 973 (1978)); O’Dell, at -, 117 S.Ct. at 1978 (petitioner unsuccessfully relying on Simmons v. South Carolina, 512 U.S. 154, 114 S.Ct. 2187, 129 L.Ed.2d 133 (1994)). Thus, “new” rules have two aspects: one based on the date on which a court announced the relied-upon rule and the other based on the reviewing court’s determination that the rule clearly .applied to the petitioner’s case before his conviction became final. The latter aspect gives rise to the “inevitable difficulties” of deeming a rule “new” or not. Penry, 492 U.S. at 314, 109 S.Ct. at 2944-45 (quoting Mackey, 401 U.S. at 695, 91 S.Ct. at 1181).
Not surprisingly, the tests used by the Supreme Court to determine whether a rule is “new” or not have varied somewhat each time a collateral appeal of this sort has reached the Supreme Court. In Teague, the Supreme Court stated that “a case announces a new rule when it breaks new ground or imposes a new obligation on the States or the Federal Government ... [or] if the result was not dictated by precedent existing at the time that the defendant’s conviction became final.” 489 U.S. at 301, 109 S.Ct. at 1070 (citations omitted). Recently, the Court restated these principles strongly in O’Dell:
[W]e will not disturb a final state conviction or sentence unless it can be said that a state court, at the time the conviction or sentence became final, would have acted objectively unreasonably by not extending the relief later sought in federal court ... [and] “would have felt compelled by existing precedent to conclude that the rule ... was required by the Constitution.”
— U.S. at -, 117 S.Ct. at 1973 (quoting Saffle v. Parks, 494 U.S. 484, 488, 110 S.Ct. 1257, 1260, 108 L.Ed.2d 415 (1990)) (alteration and citation omitted).
The limitations on collateral review set out in O’Dell and Teague can only be understood in light of the purpose of federal collateral review — “to create an incentive for state courts to conduct their proceedings in a manner consistent with established constitutional standards.” Wright v. West, 505 U.S. 277, 311, 112 S.Ct. 2482, 2500, 120 L.Ed.2d 225 (1992) (Souter, J., concurring) (quotation marks and citations omitted).9 Thus, neither O’Dell nor Teague may be understood to mean that federal habeas courts must defer to state courts’ interpretation of the United States Constitution and Supreme Court precedents, such as Waller here.10
*85Rather, O’Dell must be read to permit the federal court reviewing the state conviction or sentence to place itself in the position of a state court at or before the state court made the conviction final. From this point of view and this point in time, the federal court must then ask itself whether the state court “would have acted objectively unreasonably by not extending the relief later sought in federal court .... [and whether it] would have felt compelled by existing precedent to conclude that the rule ... was required by the Constitution.” O’Dell, at -, 117 S.Ct. at 1973 (quotation marks and citation omitted).
VI.
In my view, petitioners are entitled to habeas relief because they rely on a rule announced in Waller which was not “new” at the time that their convictions became final. The earliest of the petitioners’ convictions to become final was in early 1992.11 Waller was decided in 1984 and Press-Enterprise II was decided in 1986. And, in 1991, the New York Court of Appeals incorporated the four Waller factors into state law in People v. Kan, 78 N.Y.2d at 57-58, 574 N.E.2d at 1043-45, 571 N.Y.S.2d at 438. Thus, at the time that petitioners’ convictions became final, Waller supplied the rule of decision and, therefore, was not “new.” See Penry, 492 U.S. at 315, 109 S.Ct. at 2945.
As discussed extensively in Parts I — III of this dissent, Waller mandates that a trial court consider sua sponte reasonable alternatives to complete courtroom closure. Hence, by 1992, when the first of the petitioners’ conviction became final, requiring consideration of alternatives by the trial judge was a well-established constitutional principle un-dergirding the right to public trial. See, e.g., Davis v. Reynolds, 890 F.2d at 1112 (vacating and remanding the conviction of habeas petitioner because trial court failed to follow Waller prongs, including third, in violation of defendant’s Sixth Amendment rights); see also In re Herald Co., 734 F.2d 93, 100 (2d Cir.1984) (Newman, J.) (holding, in the same year as Waller, that “the trial judge must consider alternatives and reach a reasoned conclusion that closure is a preferable course to follow to safeguard the interests at issue”); Jones v. Henderson, 809 F.2d 946, 951-52 (2d Cir.1987) (recognizing precedential force of Waller and remanding habeas petition to district court to determine if case represented change in law); United States v. Peters, 754 F.2d at 761-63 (vacating closure order because triad judge failed to consider'alternatives available to him required by Waller).12
*86In New York, the Waller test has been adopted to apply to cases, like these in banc appeals, involving the closure of a courtroom during the testimony of the government’s key witness in a drug crime prosecution. See People v. Kan, 78 N.Y.2d at 57-58, 574 N.E.2d at 1043-45, 571 N.Y.S.2d at 438 (citing Waller and holding that the closure of a courtroom to all spectators, including defendant’s family, during testimony of key cooperating witness violated defendant’s right to public trial); People v. Martinez, 82 N.Y.2d 436, 442-43, 624 N.E.2d 1027, 1030-31, 604 N.Y.S.2d 932, 935-37 (1993) (citing Waller and holding, in part, that unparticularized testimony of undercover officer about his continuing activity in the Bronx was insufficient to warrant courtroom closure).
In Martinez, the Court of Appeals was faced with the question of whether the third prong of Waller required the trial court to consider reasonable alternatives to closure suggested by the defendant. 82 N.Y.2d at 443-44, 624 N.E.2d at 1031-32, 604 N.Y.S.2d at 936-37. This question was posed by the direct appeal of Pearson, a petitioner before this Court here. The Court of Appeals struck down Pearson’s appeal, stating “[i]t is surely the better practice, and indeed may be the required practice, for a trial court to explicitly to consider whether closure is broader than necessary, to explore reasonable alternatives to closure and to make findings adequate to support closure” and affirming his conviction. Id., 82 N.Y.2d at 444, 624 N.E.2d at 1031, 604 N.Y.S.2d at 936 (citing Waller, 467 U.S. at 48, 104 S.Ct. at 2216) (emphasis added).
The ruling in Martinez, quoted above, leaves open the possibility for a federal court, like the panel in Ayala I, to overturn Pearson’s and these other petitioner’s convictions because the Court of Appeals baldly misstated the constitutional rule announced in Waller and erred in its application to Pearson. As I have stressed repeatedly herein, the Supreme Court in Waller did not hold that it “may be the required practice,” to address its four prongs; rather, the Supreme Court held that it is the mandatory practice to address all of these four prongs so as to protect the Sixth Amendment constitutional rights of the defendant. See, e.g., Waller, 467 U.S. at 48, 104 S.Ct. at 2216 (prong three states that trial courts- “must consider reasonable alternatives”). Surely, a federal court must overturn these petitioners’ convictions on collateral appeal when the highest state court misapplies the very constitutional precedent relied upon incorrectly by that state court to affirm them.
This equivocation of the Court of Appeals in Martinez with respect to the Waller test is significant because the state’s high court decision seems to be objectively unreasonable by not extending the relief later sought in federal court by these petitioners. See O’Dell, at -, 117 S.Ct. at 1973. In addition, it is clear from the state and federal cases which existed at the time that petitioners’ convictions became final that the Court of Appeals did feel compelled by existing precedent to conclude that the four prongs of Waller were required by the Constitution. See id. Nonetheless, the Court of Appeals misstated Waller’s requirements and, thus, applied its test concerning consideration of reasonable alternatives improperly to at least one, if not all, of these petitioners.13
It is of little or no import to the above analysis that the New York Court of Appeals has changed its thinking on this contentious aspect of Waller, recently holding that, where closure “is not facially overbroad,” the party opposing closure bears the burden of suggesting reasonable alternatives to the court. See People v. [Robert] Ayala, 90 *87N.Y.2d 490, 685 N.E.2d 492, 662 N.Y.S.2d 739 (1997), cert. denied sub nom., Ayala v. New York, — U.S. -, 118 S.Ct. 574, — L.Ed.2d - (1997). O’Dell cites disagreement among jurists as hard evidence of a rule’s “newness” for Teague purposes. — U.S. at - - -, 117 S.Ct. at 1974-75. This disagreement refers, however, to discord that was in existence at the time that the petitioners’ convictions became final, not disagreement that arose subsequent to the petitioners’ collateral appeals. Id. at -, 117 S.Ct. at 1975.
In conclusion, because the holding that I would reach in the three cases before us on rehearing is not “new” for Teague purposes, Waller may be applied to vacate all three petitioners’ convictions. See Teague, 489 U.S. at 310, 109 S.Ct. at 1075; Penry, 492 U.S. at 329, 109 S.Ct. at 2952. Therefore, I dissent in the judgment affirming these petitioners’ convictions. I would vacate their convictions and remand the case for retrial within a reasonable period.

. Like the concurring opinion, I also find myself at odds with the majority's peculiar analysis of Teague v. Lane, 489 U.S. 288, 109 S.Ct. 1060, 103 L.Ed.2d 334 (1989) (plurality opinion). And, while I agree with the concurrence's basic approach to Teague, I would, of course, reach a different result. In common with Judge Walker, I also believe that a court reviewing a collateral appeal must analyze whether it is faced with a "new” rule as a threshold matter before proceeding to the merits of the underlying case, unless the rule fits one of the two exceptions to its "new" rule status delineated in Teague. 489 U.S. at 311, 109 S.Ct. at 1075-76. In Parts V and VI, infra, I discuss the impact of Teague upon these petitioners’ cases.


. The trial court’s sua sponte consideration of alternatives should not be limited to the facts presented in either Press-Enterprise Co. v. Superior Ct. of Calif., 464 U.S. 501, 503-04, 104 S.Ct. 819, 820-21, 78 L.Ed.2d 629 (1984) (“Press-Enterprise I"), where both parties wished to close the courtroom, or Press-Enterprise Co. v. Superior Ct. of Calif., 478 U.S. 1, 3-5, 106 S.Ct. 2735, 2737-39, 92 L.Ed.2d 1 (1986) ("Press-Enterprise II"), where the defendant wished to close the courtroom. When the government wishes to close the courtroom, even if only the defendant objects to closure — invoking his Sixth Amendment rights — the press's and the public's First Amendment interests are implicated as well. Thus, the defendant may raise his Sixth Amendment rights, and where no party outside the litigation complains, the trial judge must sua sponte protect the unrepresented First Amendment rights of the press and public.
In light of this notion, I must address Justice Powell's concurring opinion in Gannett Co. v. DePasquale, 443 U.S. 368, 401, 99 S.Ct. 2898, 2916-17, 61 L.Ed.2d. 608 (1979), in which he said that the party opposing closure bore the burden of suggesting alternatives to complete closure. Waller, however, which was also authored by Justice Powell, was decided several years after Gannett and is controlling. Justice Powell may have changed his thinking in the interim. Also, in Gannett, Justice Powell suggested that once the defendant showed fairness might be prejudiced, if the press objected to closure, it should propose alternatives. Waller and petitioners' cases, on the other hand, implicate the defendant's Sixth Amendment right to public trial. Powell’s Gannett concurrence is, silent on who bears the burden to show alterna^ tives to protect that right. Much of this footnote recaps the reasoning employed in a previous opinion of this Court from which this in banc review derives. See Ayala v. Speckard, 102 F.3d 649, 653 n. 3 (1996) (per curiam) (“Ayala II").


. This rule of law has been echoed by the New York Court of Appeals stating "[t]rial courts unquestionably have discretionary authority to exclude the public, but must exercise that discretion sparingly and then, only when unusual circumstances necessitate it.” People v. Martinez, 82 N.Y.2d 436, 441, 624 N.E.2d 1027, 1030, 604 N.Y.S.2d 932, 935 (1993) (quotation marks and citations omitted). Oddly, this principle has never been cited by lower appellate courts and does not seem to have been followed, as a practical matter, at trial.


. From October 20, 1996 to October 8, 1997, more than fifty cases involved the appeal of a closure order at trial in New York state. People v. Pryor, 664 N.Y.S.2d 54 (2d Dep’t 1997); People v. Bravo, 665 N.Y.S.2d 523 (2d Dep't 1997) (mem.); People v. Harrison, 664 N.Y.S.2d 530 (1st Dep’t 1997) (mem.); People v. Evans, 663 N.Y.S.2d 966 (1st Dep’t 1997) (mem.); People v. Vanegas, 663 N.Y.S.2d 140 (1st Dep't 1997); People v. Tavarez, 664 N.Y.S.2d 945 (mem.), (2d Dep't 1997); People v. Stevens, 662 N.Y.S.2d 54 (1st Dep’t 1997); People v. Nieves, 90 N.Y.2d 426, 683 N.E.2d 764, 660 N.Y.S.2d 858 (1997); People v. Tolentino, 90 N.Y.2d 867, 684 N.E.2d 23, 661 N.Y.S.2d 593 (1997); People v. Laporte, 660 N.Y.S.2d 9 (1st Dep’t 1997); People v. Cruz, 659 N.Y.S.2d 741 (1st Dep’t 1997) (mem.); People v. Yung, 659 N.Y.S.2d 733 (1st Dep't 1997) (mem.); People v. Pena, 658 N.Y.S.2d 593 (1st Dep't 1997); People v. Ballesteros, 658 N.Y.S.2d 594 (1st Dep’t 1997); People v. Gatling, 658 N.Y.S.2d 304 (1st Dep't 1997); People v. Washington, 659 N.Y.S.2d 766 (2d Dep't 1997) (mem.); People v. Garcia, 658 N.Y.S.2d 365 (2d Dep’t 1997); People v. Ramos, 658 N.Y.S.2d 885 (2d Dep’t 1997) (mem.); People v. Campos, 657 N.Y.S.2d 48 (1st Dep't 1997); People v. Salaman, 657 N.Y.S.2d 892 (1st Dep't 1997) (mem.); Aguayo v. Headley, No. 96 Civ. 2918, 1997 WL 217589 (S.D.N.Y. May 1, 1997); People v. Johnson, 657 N.Y.S.2d 324 (1st Dep’t 1997) (mem.); People v. Rash, 656 N.Y.S.2d 725 (1st Dep’t 1997) (mem.); People v. Chan, 230 A.D.2d 165, 656 N.Y.S.2d 22 (1st Dep’t 1997); People v. Aponte, 655 N.Y.S.2d 951 (1st Dep’t 1997) (mem.); People v. Walker, 656 N.Y.S.2d 56 (2d Dep’t 1997); People v. Pastrana, *81655 N.Y.S.2d 1012 (2d Dep't 1997) (mem.); People v. Polhill, 656 N.Y.S.2d 893 (2d Dep’t 1997) (mem.); People v. Rivera, 654 N.Y.S.2d 771 (1st Dep't 1997); People v. Mitchell, 655 N.Y.S.2d 366 (1st Dep't 1997) (mem.); People v. Diaz, 655 N.Y.S.2d 544 (2d Dep't 1997); People v. Espejo, 655 N.Y.S.2d 973 (2d Dep’t 1997) (mem.); People v. Nicot, 655 N.Y.S.2d 376 (2d Dep’t 1997); People v. Stovens, 655 N.Y.S.2d 361 (1st Dep’t 1997) (mem.); Brown v. Kuhlmann, No. 96 Civ. 7530, 1997 WL 104956 (S.D.N.Y. Mar. 10, 1997); People v. Corrica, 655 N.Y.S.2d 434 (2d Dep’t 1997) (mem.); Humphries v. Garvin, No. 96 Civ. 2910, 1997 WL 91064 (S.D.N.Y. Mar. 3, 1997); People v. Gonzalez, 655 N.Y.S.2d 375 (2d Dep’t 1997) (mem.); People v. Cortez, 655 N.Y.S.2d 410 (2d Dep't 1997) (mem.); People v. Jones, 654 N.Y.S.2d 303 (1st Dep’t 1997) (mem.); People v. Glen, 654 N.Y.S.2d 306 (1st Dep't 1997) (mem.); People v. Vargas, 654 N.Y.S.2d 298 (1st Dep’t 1997) (mem.); People v. Crider, 654 N.Y.S.2d 29 (2d Dep't 1997); People v. Roberts, 653 N.Y.S.2d 332 (1st Dep't 1997); People v. Bobo, 653 N.Y.S.2d 617 (2d Dep't 1997); Pearson v. James, 105 F.3d 828 (2d Cir.1997); People v. Brown, 235 A.D.2d 344, 653 N.Y.S.2d 544 (1st Dep’t 1997); People v. Soto, 235 A.D.2d 349, 652 N.Y.S.2d 967 (mem.) (1st Dep't, Jan. 28, 1997) (No. 59773); People v. Ramos, 235 A.D.2d 556, 653 N.Y.S.2d 606 (2d Dep’t 1997), aff'd, People v. Ramos, 90 N.Y.2d 490, 685 N.E.2d 492, 662 N.Y.S.2d 739 (1997), cert. denied sub nom., Ayala v. New York, - U.S. -, 118 S.Ct. 574, - L.Ed.2d - (1997); People v. Duke, 235 A.D.2d 547, 653 N.Y.S.2d 363 (2d Dep’t 1997); People v. Richards, 235 A.D.2d 557, 653 N.Y.S.2d 865 (2d Dep’t 1997) (mem.); People v. Ford, 235 A.D.2d 285, 654 N.Y.S.2d 2 (1st Dep’t 1997); People v. Braithwaite, 235 A.D.2d 485, 652 N.Y.S.2d 1000 (2d Dep’t 1997) (mem.); People v. Pepe, 235 A.D.2d 221, 653 N.Y.S.2d 101 (1st Dep’t 1997); People v. Payne, 235 A.D.2d 235, 652 N.Y.S.2d 273 (1st Dep’t 1997); Okonkwo v. Lacy, 104 F.3d 21 (2d Cir.1997); People v. Valenzuela, 234 A.D.2d 193, 652 N.Y.S.2d 5 (1st Dep’t 1996); People v. Bowden, 234 A.D.2d 127, 651 N.Y.S.2d 453 (1st Dep’t 1996); Ayala v. Speckard, 102 F.3d 649 (2d Cir.1996); People v. Johnson, 233 A.D.2d 761, 650 N.Y.S.2d 408 (3d Dep't 1996); Glaude v. Artuz, No. 96 CV 2759, 1996 WL 684443 (E.D.N.Y. Nov. 21, 1996); People v. Lugo, 233 A.D.2d 197, 650 N.Y.S.2d 102 (1st Dep’t 1996); People v. [Robert] Ayala, 232 A.D.2d 312, 649 N.Y.S.2d 131 (1st Dep’t 1996), aff'd, People v. Ramos, 90 N.Y.2d 490, 685 N.E.2d 492, 662 N.Y.S.2d 739 (1997), cert. denied sub nom., Ayala v. New York, - U.S. -, 118 S.Ct. 574, — L.Ed.2d - (1997); People v. Contrero, 232 A.D.2d 213, 647 N.Y.S.2d 775 (1st Dep't 1996). Only a minute fraction of appeals from courtroom closure are not buy-and-bust cases. See, e.g., People v. Chan, 230 A.D.2d 165, 656 N.Y.S.2d 22 (1st Dep't 1997) (upholding closure during testimony of victim witness who feared men in courtroom were involved in his kidnapping).


. Of this sampling of fifty or so buy-and-bust/courtroom closure cases, only seven (including these three in banc appeals) represent habeas petitions which grappled with Ayala I directly. See Aguayo v. Headley, No. 96 Civ. 2918, 1997 WL 217589 (S.D.N.Y., May 1, 1997); Brown v. Kuhlmann, No. 96 Civ. 7530, 1997 WL 104956 (S.D.N.Y., Mar. 10, 1997); Humphries v. Garvin, No. 96 Civ. 2910, 1997 WL 91064 (S.D.N.Y., Mar. 3, 1997); Glaude v. Artuz, No. 96 CV 2759, 1996 WL 684443 (E.D.N.Y., Nov. 21, 1996).


. The following represents a colloquy at oral argument of this in banc hearing between the Court and Joseph N. Ferdenzi, Chief, Appeals Bureau, District Attorney’s Office, Bronx, New York.
COURT: How many New York convictions would be subject to writ of habeas corpus in this Court [should we uphold the decision in Ayala ]?
FERDENZI: I wish I could [say], your Honor. Substantial. It’s going to be substantial. COURT: Tens? Scores?
FERDENZI: Hundreds, probably. Thousands, conceivably.
COURT: Is that because the closings that take place under this rule are rare?
FERDENZI: No, your Honor. We have many, many narcotics [cases] that go to trial.... COURT: If we adhere to the law of the Circuit as it now stands, the effect could be to compel the effective reversal [unintelligible] of hundreds or thousands of convictions?
FERDENZI: Hundreds or thousands, that's correct.
It should be noted that these numbers represent how many courtroom closures in New York would offend the rule announced in Ayala v. Speckard, 89 F.3d 91 (2d Cir.1996) ("Ayala I") and affirmed in Ayala II.


. A thorough search of every United States jurisdiction, including the District of Columbia, with no time restriction, reveals that no state requests courtroom closure for its undercover officers in narcotics cases as often as New York. Narcotics cases from other jurisdictions reveal that courtrooms are closed very rarely and on a case-by-case basis. See, e.g., United States v. Raffoul, 826 F.2d 218, 226-27 (3d Cir.1987) (upholding courtroom closure where narcotics crime defendant feared for his life by answering questions); see also State v. Bone-Club, 128 Wash.2d 254, 906 P.2d 325, 329 (1995). (en banc) (reversing conviction where trial court failed to consider the reasons for closure of suppression hearing of narcotics crime defendant); People v. Seyler, 144 Ill.App.3d 250, 98 IIl.Dec. 340, 494 N.E.2d 267, 270 (5th Dist.1986) (upholding the exclusion of public, though not press, during testimony of undercover officer in narcotics crime case); United States v. Hernandez, 608 F.2d 741, 748 (9th Cir.1979) (upholding closure of courtroom during testimony of cooperating witness in narcotics trial); United States v. Ruiz, 579 F.2d 670, 674-75 (1st Cir.1978) (upholding exclusion of uniformed police officers during narcotics crimes trial).


. Even if this holding did represent a "new” rule, at least with regard to Stephen Ayala's collateral appeal, the state has waived the Teague bar by failing to so argue upon the initial appeal, raising Teague only upon rehearing. See Caspari v. Bohlen, 510 U.S. 383, 389, 114 S.Ct. 948, 952-53, 127 L.Ed.2d 236 (1994); Schiro v. Farley, 510 U.S. 222, 229, 114 S.Ct. 783, 788-89, 127 L.Ed.2d 47 (1994); Godinez v. Moran, 509 U.S. 389, 397 n. 8, 113 S.Ct. 2680, 2685 n. 8, 125 L.Ed.2d 321 (1993).


. It is also true that federal collateral review has been limited by the Supreme Court to promote various important interests: to preserve comity with the states, Teague, 489 U.S. at 306, 109 S.Ct. at 1073, to maintain the deterrent effect of the finality of criminal convictions, id, at 309, 109 S.Ct. at 1074-75, to prevent additional adjudication costs to the states caused by retroactivity, id. at 310, 109 S.Ct. at 1075, and to remove the appearance that courts are legislating versus adjudicating cases. Id. at 304, 109 S.Ct. at 1072 (citing Griffith, 479 U.S. at 323, 107 S.Ct. at 713).


. The majority interprets O'Dell in an entirely different manner to allow this in banc court an opportunity to review the merits of this case in order "to eliminate tension between the panel’s rulings as to Stephen Ayala and the Court of Appeals’ rulings as to Robert Ayala.” Ante at 83; see People v. [Robert] Ayala, 90 N.Y.2d 490, 685 N.E.2d 492, 662 N.Y.S.2d 739 (1997), cert. denied sub nom., Ayala v. New York, - U.S. -, 118 S.Ct. 574, - L.Ed.2d - (1997). Without explicitly stating so, the majority may be relying on statements of the Supreme Court in O'Dell which were specific to that case, and thus distinguishable. In O'Dell, the Court relied in part on its finding that Simmons was a plurality opinion and thus "an' unlikely candidate for ‘old-rule’ status.” -U.S. at-, 117 S.Ct. at 1974. The Court stated, "[t]he array of views expressed in Simmons itself suggests that the rule announced there was, in light of this Court’s precedent, ‘susceptible to debate among reasonable minds.’ ” Id. at -, 117 S.Ct. at 1975 (quoting Butler v. McKellar, 494 U.S. 407, 415, 110 S.Ct. 1212, 1217, 108 L.Ed.2d 347 (1990)). These in *85banc cases here represent a different matter. Waller was not a plurality, but a majority opinion, and here, Waller is the precedent disputed.


. Ayala’s and Okonkwo's convictions became final in 1994 and 1992, respectively, when the New York Court of Appeals denied leave to appeal. People v. Ayala, 83 N.Y.2d 908, 637 N.E.2d 281, 614 N.Y.S.2d 390 (May 5, 1994); People v. Okonkwo, 79 N.Y.2d 862, 588 N.E.2d 768, 580 N.Y.S.2d 733 (Jan. 5, 1992). Pearson's appeal was granted but the court declined to overturn his conviction as a violation of his Sixth Amendment rights under Waller on November 23, 1993. People v. Martinez, S2 N.Y.2d at 444, 624 N.E.2d at 1031-32, 604 N.Y.S.2d at 936-37.


. The majority claims that "[ujntil the decision of the Ayala panel, no case of which we are aware had ever reversed a criminal conviction because the trial judge failed to consider an alternatives to courtroom closure ... that had not been requested by the defendant.” Ante at 71. In Davis v. Reynolds, however, the Tenth Circuit decided in 1989 — well before Ayala — to vacate the conviction of a habeas petitioner because, in part, "the [trial] court failed to consider any alternatives to a blanket exclusion of the entire audience during [one] witness’ testimony.” 890 F.2d at 1110. The Tenth Circuit relied, as the Ayala panel did, on Waller for this vacatur. Id. Also, as early as 1988, in Jones v. Henderson, 683 F.Supp. 917 (1988), the district court for the Eastern District of New York, on remand from this Court to consider Waller's application to a habeas petitioner, 809 F.2d 946, 951-52 (2d Cir.1987), found that Waller could be applied to a habeas petitioner and vacated his conviction because, in violation of "Waller’s, third prerequisite[,] ... [t]he [trial] judge at no time explored the feasibility of options other than completé closure of the trial.” 683 F.Supp. at 923-24.
In response to these cases, the majority states that “[n]either decision explicitly considers the issue whether a trail judge's consideration of alternatives to closure must be undertaken sua sponte, or the issue of whether lack of such sua sponte consideration requires reversal of a criminal conviction.” As we concede above, in both Davis and Jones, there were other Waller factors at work, but the fact remains that the reviewing court relied on the trial court’s failure to consider alternatives when ordering reversal of conviction. In both of these decisions were findings that the trial court should have considered alter*86natives, none of which were suggested by the parties, and thus impliedly sua sponte (similar to Waller itself). See, e.g., Davis, 890 F.2d at 1110 ("The trial court's order in this case made no exceptions for members of the press or for relatives of the defendants.”); see also Jones, 683 F.Supp. at 917. Thus, while the majority is correct that in quoting Jones for the proposition that the trial judge was reversed for closing the courtroom "without even affording defense counsel an opportunity to be heard,” id., the district court went on to find fault with the trial court in the same paragraph because, "the judge at no time explored the feasibility of options other than complete closure of the trial.” Id.


. Arguably, when the Court of Appeals denied Ayala and Okonkwo leave to appeal, it was relying upon the earlier misapplication of Waller to Pearson.